 

Exhibit 10.1

 



EXECUTION COPY

 

AMENDMENT NO. 1

 

Dated as of April 7, 2020

 

to

 

CREDIT AGREEMENT

 

Dated as of August 14, 2019

 

THIS AMENDMENT NO. 1 (this “Amendment”) is made as of April 7, 2020 by and among
Booking Holdings Inc., a Delaware corporation (the “Company”), the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Administrative Agent”), under that certain Credit
Agreement dated as of August 14, 2019 by and among the Company, the Dutch
Borrower from time to time party thereto, the Lenders and the Administrative
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given to them in the Credit
Agreement.

 

WHEREAS, the Company has requested that the requisite Lenders and the
Administrative Agent agree to certain amendments to the Credit Agreement;

 

WHEREAS, the Company, the Lenders party hereto and the Administrative Agent have
agreed to amend the Credit Agreement on the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

 

1.            Amendments to the Credit Agreement. Effective as of the date of
satisfaction of the conditions precedent set forth in Section 2 below, the
parties hereto agree that the Credit Agreement is hereby amended as follows:

 

(a)           Section 1.01 of the Credit Agreement is amended to add the
following definitions thereto in the appropriate alphabetical order:

 

““2020 Convertible Notes” means the Company’s 0.35% Convertible Senior Notes
issued pursuant to the 2020 Convertible Notes Indenture and due June 15, 2020.”

 

““2020 Convertible Notes Indenture” means that certain Indenture, dated as of
June 4, 2013, by and among the Company and American Stock Transfer & Trust
Company, LLC, as trustee.”

 

““2020 Convertible Notes Payment Event” means the aggregate principal amount of
indebtedness outstanding under the 2020 Convertible Notes shall have been
satisfied, discharged and paid in full in accordance with the terms of the 2020
Convertible Notes Indenture.”

 

““Amendment No. 1 Effective Date” means April 7, 2020.”

 



 

 

 

““Liquidity” means, at any time, the sum of (i) the aggregate amount of
unrestricted cash, cash equivalents and short-term investments maintained by the
Company and its Subsidiaries at such time plus (ii) the amount (if positive) by
which the Aggregate Commitment exceeds the sum of the aggregate outstanding
amount of Revolving Loans and LC Exposure at such time.”

 

““Minimum Liquidity Amount” means (i) prior to the occurrence of the 2020
Convertible Notes Payment Event, $5,500,000,000 and (ii) upon and after the
occurrence of the 2020 Convertible Notes Payment Event, $4,500,000,000.”

 

(b)           Section 5.01(c) of the Credit Agreement is amended to restate
clause (ii) thereof in its entirety as follows:

 

“(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.03 (it being understood and agreed that, notwithstanding the fact
that the Leverage Ratio will not be tested pursuant to Section 6.03(a) for the
fiscal quarters of the Company ending June 30, 2020, September 30, 2020,
December 31, 2020 and March 31, 2021, the Company will continue to provide
reasonably detailed calculations in respect of the Leverage Ratio for each such
fiscal quarter pursuant to this clause (c)),”

 

(c)            Section 6.03 of the Credit Agreement is restated in its entirety
as follows:

 

“SECTION 6.03        Financial Covenant.

 

(a)       Maximum Leverage Ratio. The Company will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after June 30, 2019 (other than the fiscal quarters of the Company
ending June 30, 2020, September 30, 2020, December 31, 2020 and March 31, 2021),
of (i) Consolidated Total Indebtedness to (ii) Consolidated EBITDA for the
period of four (4) consecutive fiscal quarters ending with the end of such
fiscal quarter, all calculated for the Company and its Subsidiaries on a
consolidated basis, to be greater than 4.00 to 1.00 (provided that, solely for
purposes of calculation of the Leverage Ratio for the fiscal quarter of the
Company ending June 30, 2021, the Consolidated EBITDA for such quarterly period
will be calculated by aggregating the Consolidated EBITDA for the three fiscal
quarters of the Company ending December 31, 2020, March 31, 2021 and June 30,
2021 and multiplying that sum by 4 and then dividing that product by 3).

 

(b)       Minimum Liquidity. During the period from and after the Amendment No.
1 Effective Date through and including March 31, 2021, the Company will at all
times maintain Liquidity in an amount equal to or greater than the Minimum
Liquidity Amount.”

 

2.              Conditions of Effectiveness. The effectiveness of this Amendment
is subject to the conditions precedent that the Administrative Agent shall have
received (i) counterparts of this Amendment duly executed by the Company, the
Required Lenders and the Administrative Agent and (ii) payment and/or
reimbursement of the Administrative Agent’s and its affiliates’ reasonable and
documented out-of-pocket expenses (including, to the extent invoiced, reasonable
and documented fees and expenses of counsel for the Administrative Agent) in
connection with the Loan Documents.

 



2

 

 

3.             Representations and Warranties of the Company. The Company hereby
represents and warrants as follows:

 

(a)           This Amendment and the Credit Agreement as modified hereby
constitute legal, valid and binding obligations of the Company and are
enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

(b)           As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default has occurred and is continuing and (ii) the
representations and warranties of the Company set forth in Article III of the
Credit Agreement, as amended hereby, are true and correct (other than the
representations and warranties in Sections 3.04(b) and 3.06(b) of the Credit
Agreement) in all material respects (except to the extent that any
representation and warranty that is qualified by materiality is true and correct
in all respects).

 

4.             Reference to and Effect on the Credit Agreement.

 

(a)           Upon the effectiveness hereof, each reference to the Credit
Agreement in the Credit Agreement or any other Loan Document shall mean and be a
reference to the Credit Agreement as amended hereby.

 

(b)           Each Loan Document and all other documents, instruments and
agreements executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified and confirmed.

 

(c)           The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Administrative
Agent or the Lenders, nor constitute a waiver of any provision of the Credit
Agreement, the Loan Documents or any other documents, instruments and agreements
executed and/or delivered in connection therewith.

 

(d)           This Amendment is a Loan Document under (and as defined in) the
Credit Agreement.

 

5.             Governing Law. This Amendment shall be governed by, and construed
in accordance with, the law of the State of New York.

 

6.             Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

7.             Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

[Signature Pages Follow]

 



3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

 

  BOOKING HOLDINGS INC.,   as the Company           By: /s/ David Goulden
                           Name:  David Goulden   Title: Chief Financial Officer

 



Signature Page to Amendment No. 1 to

Credit Agreement dated as of August 14, 2019

Booking Holdings Inc.

 



 

 

 

  JPMORGAN CHASE BANK, N.A.,   individually as a Lender and as Administrative
Agent                                    By: /s/ Daglas Panchal   Name: Daglas
Panchal   Title: Executive Director

 



Signature Page to Amendment No. 1 to

Credit Agreement dated as of August 14, 2019

Booking Holdings Inc.

 



 

 

 

  BANK OF AMERICA, N.A.,   as a Lender                             By: /s/ Kyle
Oberkrom   Name: Kyle Oberkrom   Title:  Vice President

 



Signature Page to Amendment No. 1 to

Credit Agreement dated as of August 14, 2019

Booking Holdings Inc.

 



 

 

 

  CITIBANK, N.A.,   as a Lender                                                 
    By: /s/ James M. Walsh   Name: James M. Walsh   Title:  Managing Director

 



Signature Page to Amendment No. 1 to

Credit Agreement dated as of August 14, 2019

Booking Holdings Inc.

 



 

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH,   as a Lender           By: /s/ Ming K Chu
                        Name: Ming K Chu   Title: Director       By: /s/ Annie
Chung   Name: Annie Chung   Title:  Director

 



Signature Page to Amendment No. 1 to

Credit Agreement dated as of August 14, 2019

Booking Holdings Inc.

 



 

 

 

  U.S. BANK NATIONAL ASSOCIATION,   as a Lender           By: /s/ Jennifer Hwang
                             Name: Jennifer Hwang   Title:  Senior Vice
President

 



Signature Page to Amendment No. 1 to

Credit Agreement dated as of August 14, 2019

Booking Holdings Inc.

 



 

 

 

  BNP PARIBAS,   as a Lender           By: /s/ Barbara Nash   Name: Barbara Nash
  Title:  Managing Director                                              By: /s/
Maria Mulic   Name: Maria Mulic   Title:  Managing Director

 



Signature Page to Amendment No. 1 to

Credit Agreement dated as of August 14, 2019

Booking Holdings Inc.

 



 

 

 

  TD BANK, N.A.,   as a Lender           By: /s/ Jason Siewert
                               Name:  Jason Siewert   Title: Senior Vice
President

 



Signature Page to Amendment No. 1 to

Credit Agreement dated as of August 14, 2019

Booking Holdings Inc.

 



 

 

 

  WELLS FARGO BANK NATIONAL ASSOCIATION,   as a Lender        
                      By: /s/ Evan Waschitz
                                       Name: Evan Waschitz   Title: Director

 



Signature Page to Amendment No. 1 to

Credit Agreement dated as of August 14, 2019

Booking Holdings Inc.

 



 

 

 

  HSBC BANK USA, NATIONAL ASSOCIATION,   as a Lender        
                                  By: /s/ James Smith   Name: James Smith  
Title: Vice President

 



Signature Page to Amendment No. 1 to

Credit Agreement dated as of August 14, 2019

Booking Holdings Inc.

 



 

 

 

  GOLDMAN SACHS BANK USA,   as a Lender           By: /s/ Jamie Minieri
                                       Name: Jamie Minieri   Title: Authorized
Signatory

 



Signature Page to Amendment No. 1 to

Credit Agreement dated as of August 14, 2019

Booking Holdings Inc.

 



 

 

 

  STANDARD CHARTERED BANK,   as a Lender           By: /s/ James Beck   Name:
James Beck                                        Title: Associate Director

 



Signature Page to Amendment No. 1 to

Credit Agreement dated as of August 14, 2019

Booking Holdings Inc.

 



 

 

 

  MIZUHO BANK, LTD.,   as a Lender                                 By: /s/ Tracy
Rahn   Name: Tracy Rahn   Title: Executive Director

 



Signature Page to Amendment No. 1 to

Credit Agreement dated as of August 14, 2019

Booking Holdings Inc.

 



 

 

 

  INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED,
NEW YORK BRANCH,   as a Lender           By:                              Name:
    Title:                       By:   Name:     Title:  

 



Signature Page to Amendment No. 1 to

Credit Agreement dated as of August 14, 2019

Booking Holdings Inc.

 



 

 